ORDER
PER CURIAM.
Donald Patrick Moore was jury-convicted of first degree assault, § 565.050 RSMo 1978, and armed criminal action § 571.015 RSMo 1978, and thereafter sentenced, as a prior offender, to thirty year concurrent terms for the two offenses. The parties have been furnished with a memorandum for their information only setting forth the reasons for the order affirming the judgment. No jurisprudential purpose could be served by a written opinion. Judgment affirmed in accordance with Rule 30.25(b).